IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


MICHAEL B. SELIG,                     : No. 723 MAL 2014
                                      :
                     Petitioner       :
                                      : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
            v.                        :
                                      :
                                      :
ERIC SMITH, SHELIA SELIG-SMITH        :
SLOYER, AND RAYMOND D. SLOYER,        :
                                      :
                     Respondents      :


                                   ORDER


PER CURIAM

      AND NOW, this 17th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.